1. There being apparently no effort to brief the evidence in the case, and the paper filed as a brief of the evidence being apparently a full transcript of the stenographic report, containing all the questions to the witnesses and their answers, it is not in accordance with the requirements of § 70-305 of the Code.
2. Such a paper being brought to this court as a brief of evidence will not work a dismissal of the writ of error. But if no question can be determined without a consideration of the evidence, an affirmance will be the result. Crumbley v.  Brook, 135 Ga. 723 (70 S.E. 655); Moore v. Walton, 155 Ga. 481 (117 S.E. 743); Augusta-Aiken Ry. c. Co. v.  Andrews, 20 Ga. App. 789 (93 S.E. 543).
3. Special ground 3 of the motion for new trial is as follows: "The court erred in failing to fully give to the jury in charge the law of self-defense." Even if this exception was not dependent upon a consideration of the evidence, it is insufficient to present any question for the consideration of this record. "It is settled that a charge abstractly correct in itself is not erroneous merely because an additional instruction especially desired to fit the facts of a particular case is not added by the court ex mero motu, in the absence of a timely written request that the instruction be completed as desired." Brown v. State, 163 Ga. 684 (5) (137 S.E. 31).
4. The other grounds of the motion for new trial can not be determined without a consideration of the evidence, and therefore an affirmance results.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
       DECIDED FEBRUARY 1, 1946. REHEARING DENIED MARCH 21, 1946.